Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group I, claims 1-4, 8 and 13 without traverse in the reply filed on 06/21/2022 is acknowledged. Thus, claims 1-4, 8 and 13-28  are pending in this application, elected Group I, claims 1-4, 8 and 13 is now under consideration for examination; and claims 14-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
This application is a 371 of PCT/US2018/050732 filed on 09/12/2018, which claims benefit of Provisional applications: 62/560,029 filed on 09/18/2017 and 62/667,000 filed on 05/04/2018. However, please note that SEQ ID NOs: 1, 2 and 3 was first disclosed only in Provisional application 62/667,000 filed on 05/04/2018 and thus the instant claims are only granted the priority date of Provisional application 62/667,000 filed on 05/04/2018.
Information disclosure statement
The information disclosure statement (IDS) submitted on 03/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Objections to Abstract/Specification
The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract should be presented as a single sheet apart from all other bibliographic material including the information included on the first page of a WO publication. If EFS is used to submit a replacement abstract, the appropriate abstract (ABST) document code should be used for the one-page document. Correction is required. See MPEP § 608.01 (b).
Duty to Disclose
	Examiner notes that there are a number of applications filed by the assignee (Amyris Inc.,) of this instant application wherein said applications are drawn to a method of modifying in a target site in a Kluyveromyces host cell genome… comprising the nucleic acid sequence of SEQ ID NOs: 1, 2 and 3. Examiner would like to reiterate to applicants’, that it is their duty to disclose to the examiner any or all applications and allowed patents that either claims the same subject matter or related subject matter and those that are material to the prosecution of this instant application, such that double patenting can be avoided. Examiner urges the applicants’ to provide a list of their conflicting/related applications, identical to that claimed herein and a list of claims filed in other applications and take steps at their end to avoid double patenting. A cursory review of the sequence search shows close to 3 applications filed by the current assignee of the instant application (Amyris Inc.,) which disclose the nucleic acid sequence of SEQ ID NOs: 1, 2 and 3. Furthermore, said nucleic acid sequence of SEQ ID NOs: 1, 2 and 3 correspond to different SEQ ID NOs designation in different applications. The examiner has made an earnest attempt at identifying double patenting issues in some of these applications as shown below. However, in view of the large number of applications already filed/matured into patents and the fact that new applications are being filed, the examiner hereby requests applicants’ collaboration in pointing out to the examiner those applications which could raise double patenting issues that the examiner has not been able to identify; specifically sequences with different SEQ ID NOs and having 100% sequence identity to nucleic acid sequence of SEQ ID NOs: 1, 2 and 3 of the instant application.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8 and 13 are provisionally rejected on the ground of nonstatutory double patenting over amended claims 1, 3, 6  and 9-14 (dated 03/10/2020) of co-pending Application No. 16/646,013 (US 20200263188 A1). This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced co-pending application and would be covered by any patent granted on that co-pending application, since the referenced co-pending application and the instant application are claiming common subject matter, as follows: The recited claims 1, 3, 6  and 9-14 (dated 03/10/2020) of co-pending Application No. 16/646,013 (US 20200263188 A1) encompass a method of modifying in a target site in a genus of Kluyveromyces host cell genome… comprising the nucleic acid sequences, said reference co-pending nucleic acid sequences have 100% sequence identities to  SEQ ID NOs: 1, 2 and 3 of the instant invention (see provided sequence alignments), as the instant claims 1-4, 8 and 13 of the instant invention also includes a method of modifying in a target site in a genus of Kluyveromyces host cell genome… comprising the nucleic acid sequences of SEQ ID NOs: 1, 2 and 3, and falls entirely within the scope of co-pending claims 1, 3, 6  and 9-14 (dated 03/10/2020) of co-pending Application No. 16/646,013 (US 20200263188 A1). Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other co-pending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
I. Claim 1 and claims 2-4, 8 and 13 depending therefrom are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase “… has reduced …”  in claim 1 is considered to be a relative term  which renders the claims 1-4, 8 and 13 indefinite, and the specification does not provide a standard for ascertaining the requisite degree i.e., any metric compared to any microorganism or any species and strains of Kluyveromyces? and one of ordinary skill in the art would not reasonably determine “… has reduced …” in the claimed non-homologous end joining (NHEJ) activity; and said NHEJ activity varies widely depending on the individual situation/cellular context as well as the person making the determination and is dependent upon set of conditions defined by the individual situation. It is not clear to the examiner as to “… has reduced …” the activities of interest and degree of change in activities as compared to any microorganism is encompassed in the above phrase. Thus, the scope of the claims is unclear. A perusal of the specification does not provide any support and does not recite the specific conditions/metric/changes in activities of interest as compared to any microorganism or any species and strains of Kluyveromyces? the applicants' intend to encompass. Clarification and correction is required.
II. Claim  2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Residues 202 to 876 of SEQ ID NO: 1 has only a total of 675 residues and the claim recites 90% identical to a sequence and less than 750 bp in length; the structure recited in the claim is confusing and the metes and the bounds of the claim are not clear, as such the scope of the claim is unclear. Correction and clarification is required.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163(I).

Claims 1-4, 8 and 13 recite a genera of “stability element” and “endonucleases” having no specific structural elements in the claimed method i.e., any or all “stability element” including variants, mutants and homologs from any source of undefined and unlimited structures having at least 95% sequence identity to SEQ ID NO: 2 and an autonomously replicating sequence (ARS) consensus sequence having at least 90% identity to SEQ ID NO: 3 (as only certain “motifs” centromere sequence (CEN) of SEQ ID NO: 2 and an autonomously replicating sequence (ARS consensus sequence) of SEQ ID NO: 3 is disclosed,  the remainder of the “stability element” molecule is undefined) and claims comprise any “endonuclease” or any “RNA-guided endonuclease” from any source of undefined and unlimited structures and active in a genus of Kluyveromyces host cells or said host cell is K. marxianus in the claimed method (as in claims 1, 4,  8 and 13); said stability element is at least 90% identical to a sequence and less than 750 bp in length and comprising residues 202 to 876 of SEQ ID NO: 1 (as in claim 2; also see 35 U.S.C. 112(b) rejections above for claims interpretation); and said stability element is at least 95% identical to SEQ ID NO: 1 in the claimed method (as in claim 3).
No information, beyond the characterization of specific full-length intact structure with defined structure (SEQ ID NO: 1, said SEQ ID NO: 1 comprising the CEN sequence of SEQ ID NO: 2 and an ARS sequence of SEQ ID NO: 3); a S. cerevisiae codon-optimized Cas9 gene (endonuclease) and the non-homologous end joining (NHEJ) activity in K. marxianus is reduced as a result of integrating said endonuclease in YKU70 or YKU80 gene loci of said cellular context K. marxianus in the claimed method is disclosed in specification (see Example 1, pages 25-27 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genera of “stability element” and “endonucleases” having no specific structural elements in the claimed method i.e., any or all “stability element” including variants, mutants and homologs from any source of undefined and unlimited structures having at least 95% sequence identity to SEQ ID NO: 2 and an autonomously replicating sequence (ARS) consensus sequence having at least 90% identity to SEQ ID NO: 3 (as only certain “motifs” centromere sequence (CEN) of SEQ ID NO: 2 and an autonomously replicating sequence (ARS consensus sequence) of SEQ ID NO: 3 is disclosed,  the remainder of the “stability element” molecule is undefined) and claims comprise any “endonuclease” or any “RNA-guided endonuclease” from any source of undefined and unlimited structures and active in a genus of Kluyveromyces host cells or said host cell is K. marxianus in the claimed method (as in claims 1, 4,  8 and 13); said stability element is at least 90% identical to a sequence and less than 750 bp in length and comprising residues 202 to 876 of SEQ ID NO: 1 (as in claim 2; also see 35 U.S.C. 112(b) rejections above for claims interpretation); and said stability element is at least 95% identical to SEQ ID NO: 1 in the claimed method (as in claim 3).
	 The prior art clearly provides the following evidence regarding activity of DNA fragments comprising centromere sequence (CEN) and an autonomously replicating sequence (ARS) obtained from different sources and clearly teach structure and cellular context determine said activities, as marked differences in NHEJ activities are observed among different cellular contexts:
Hoshida et al., (Yeast, 2014, Vol. 31: 29-46) provides evidence structure of ARS, CEN and cellular context determine the activities, as marked differences in NHEJ activities are observed among different cellular contexts (see Abstract; col. 2, ¶ 2, page 30; Table 2, pages 32-33; Table 3-4, page 37; Fig. 2, page 40; col. 1, ¶ 2, page 44; and entire document);
Iborra  et al., (Yeast, 1994, Vol. 10: 1621-1629) provides evidence that  strain differences observed in the activities of ARS and CEN elements between K. marxianus and K. lactis (see Abstract; Table 1, page 1624; Discussion; and entire document); 
Liachko et al.,  (FEMS Yeast Res., 2014, Vol. 14: 364-37) also provides evidence that structure of ARS module determines the activity and the sequence determinants of ARS function differ among yeast species (see Abstract; Fig. 1, page 365; and entire document); and
Heus et al., (Chromosoma, 1993, Vol. 102: 660-667) provide evidence that the structure of CEN module influences the function and activity, deletions and mutations in CEN affect the activity (see Abstract; Introduction; Table 1, page 663; and entire document).      
	As the claimed genera of “stability element” and “endonucleases” in the claimed method having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
In this regard, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1-4, 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the characterization of specific full-length intact structure with defined structure (SEQ ID NO: 1, said SEQ ID NO: 1 comprising the CEN sequence of SEQ ID NO: 2 and an ARS sequence of SEQ ID NO: 3); a S. cerevisiae codon-optimized Cas9 gene (endonuclease) and the non-homologous end joining (NHEJ) activity in K. marxianus is reduced as a result of integrating said endonuclease in YKU70 or YKU80 gene loci of said cellular context K. marxianus in the claimed method is disclosed in specification (see Example 1, pages 25-27 of specification), does not reasonably provide enablement for a genera of “stability element” and “endonucleases” having no specific structural elements in the claimed method i.e., any or all “stability element” including variants, mutants and homologs from any source of undefined and unlimited structures having at least 95% sequence identity to SEQ ID NO: 2 and an autonomously replicating sequence (ARS) consensus sequence having at least 90% identity to SEQ ID NO: 3 (as only certain “motifs” centromere sequence (CEN) of SEQ ID NO: 2 and an autonomously replicating sequence (ARS consensus sequence) of SEQ ID NO: 3 is disclosed,  the remainder of the “stability element” molecule is undefined) and claims comprise any “endonuclease” or any “RNA-guided endonuclease” from any source of undefined and unlimited structures and active in a genus of Kluyveromyces host cells or said host cell is K. marxianus in the claimed method (as in claims 1, 4,  8 and 13); said stability element is at least 90% identical to a sequence and less than 750 bp in length and comprising residues 202 to 876 of SEQ ID NO: 1 (as in claim 2; also see 35 U.S.C. 112(b) rejections above for claims interpretation); and said stability element is at least 95% identical to SEQ ID NO: 1 in the claimed method (as in claim 3). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 1-4, 8 and 13  are so broad as to encompass a genera of “stability element” and “endonucleases” having no specific structural elements in the claimed method i.e., any or all “stability element” including variants, mutants and homologs from any source of undefined and unlimited structures having at least 95% sequence identity to SEQ ID NO: 2 and an autonomously replicating sequence (ARS) consensus sequence having at least 90% identity to SEQ ID NO: 3 (as only certain “motifs” centromere sequence (CEN) of SEQ ID NO: 2 and an autonomously replicating sequence (ARS consensus sequence) of SEQ ID NO: 3 is disclosed,  the remainder of the “stability element” molecule is undefined) and claims comprise any “endonuclease” or any “RNA-guided endonuclease” from any source of undefined and unlimited structures and active in a genus of Kluyveromyces host cells or said host cell is K. marxianus in the claimed method (as in claims 1, 4,  8 and 13); said stability element is at least 90% identical to a sequence and less than 750 bp in length and comprising residues 202 to 876 of SEQ ID NO: 1 (as in claim 2; also see 35 U.S.C. 112(b) rejections above for claims interpretation); and said stability element is at least 95% identical to SEQ ID NO: 1 in the claimed method (as in claim 3). The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of active molecules/“stability elements” and “endonucleases”, as broadly encompassed by the claims. Since the structure of ARS and CEN elements determines whether a biomolecule i.e., “stability element” and similarly the structure of an “endonuclease” will remain active in the claimed method, predictability of which molecule/“stability elements” and “endonucleases” can remain active in the claimed method requires a knowledge of how each component in the claimed method affects the activity. In addition, since the structures of “stability elements” and “endonucleases” determines its functional properties, predictability of which molecule/“stability elements” and “endonucleases” can remain active in the claimed method requires a knowledge of and guidance with regard to the relationship of the structure of any active molecule/“stability elements” and “endonucleases” to its function and whether the structure of any specific molecule/“stability elements” and “endonucleases” will allow it to remain active in the claimed method. However, in this case the disclosure is limited to the characterization of specific full-length intact structure with defined structure (SEQ ID NO: 1, said SEQ ID NO: 1 comprising the CEN sequence of SEQ ID NO: 2 and an ARS sequence of SEQ ID NO: 3); a S. cerevisiae codon-optimized Cas9 gene (endonuclease) and the non-homologous end joining (NHEJ) activity in K. marxianus is reduced as a result of integrating said endonuclease in YKU70 or YKU80 gene loci of said cellular context K. marxianus in the claimed method is disclosed in specification (see Example 1, pages 25-27 of specification).
While methods for testing the activity of a molecule/“stability elements” and “endonucleases” in specific composition with desired biological/biochemical properties and methods of use are known, it is not routine in the art to screen the activity of multiple molecules/“stability elements” and “endonucleases” or multiple modifications in multiple compositions/cellular contexts comprising an essentially unlimited number of possible components, as encompassed by the instant claims in the claimed method.
	The specification does not support the broad scope of claims 1-4, 8 and 13, which encompasses a genera of “stability element” and “endonucleases” having no specific structural elements in the claimed method i.e., any or all “stability element” including variants, mutants and homologs from any source of undefined and unlimited structures having at least 95% sequence identity to SEQ ID NO: 2 and an autonomously replicating sequence (ARS) consensus sequence having at least 90% identity to SEQ ID NO: 3 (as only certain “motifs” centromere sequence (CEN) of SEQ ID NO: 2 and an autonomously replicating sequence (ARS consensus sequence) of SEQ ID NO: 3 is disclosed,  the remainder of the “stability element” molecule is undefined) and claims comprise any “endonuclease” or any “RNA-guided endonuclease” from any source of undefined and unlimited structures and active in a genus of Kluyveromyces host cells or said host cell is K. marxianus in the claimed method (as in claims 1, 4,  8 and 13); said stability element is at least 90% identical to a sequence and less than 750 bp in length and comprising residues 202 to 876 of SEQ ID NO: 1 (as in claim 2; also see 35 U.S.C. 112(b) rejections above for claims interpretation); and said stability element is at least 95% identical to SEQ ID NO: 1 in the claimed method (as in claim 3). The specification does not support the broad scope of claims because the specification does not establish: (A) all molecule(s)/ “stability element” and “endonucleases” having no specific structural elements in the claimed method; (B) the general tolerance of the activity of any molecule “stability element” and “endonucleases” having no specific structural elements in the claimed method and active in any cellular context; (C) a rational and predictable scheme for modifying any molecule/“stability element” and “endonucleases” with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including a genera of “stability element” and “endonucleases” having no specific structural elements in the claimed method i.e., any or all “stability element” including variants, mutants and homologs from any source of undefined and unlimited structures having at least 95% sequence identity to SEQ ID NO: 2 and an autonomously replicating sequence (ARS) consensus sequence having at least 90% identity to SEQ ID NO: 3 (as only certain “motifs” centromere sequence (CEN) of SEQ ID NO: 2 and an autonomously replicating sequence (ARS consensus sequence) of SEQ ID NO: 3 is disclosed,  the remainder of the “stability element” molecule is undefined) and claims comprise any “endonuclease” or any “RNA-guided endonuclease” from any source of undefined and unlimited structures and active in a genus of Kluyveromyces host cells or said host cell is K. marxianus in the claimed method (as in claims 1, 4,  8 and 13); said stability element is at least 90% identical to a sequence and less than 750 bp in length and comprising residues 202 to 876 of SEQ ID NO: 1 (as in claim 2; also see 35 U.S.C. 112(b) rejections above for claims interpretation); and said stability element is at least 95% identical to SEQ ID NO: 1 in the claimed method (as in claim 3). The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of a genera of “stability element” and “endonucleases” having no specific structural elements in the claimed method is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652